Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 1 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 2 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 3 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 4 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 5 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 6 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 7 of 15



                                NEVADA
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 8 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 9 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 10 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 11 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 12 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 13 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 14 of 15
Case 18-50615-btb   Doc 38   Entered 03/22/19 12:41:51   Page 15 of 15
